      Case: 1:20-cv-00961 Document #: 16 Filed: 03/27/20 Page 1 of 2 PageID #:44



                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ANDREW FOSTER,                               )
 individually and on behalf of all others     )   CLASS ACTION
 similarly situated,                          )
                                              )   JURY TRIAL DEMANDED
 Plaintiff,                                   )
                                              )   CASE NO 1:20-CV-00961
 v.                                           )
                                              )
 UNITED MOTORS LTD. D/B/A                     )
 LIBERTY AUTO PLAZA,                          )
                                              )
 Defendant.

                        NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff, Andrew Foster, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

hereby dismiss this this action as follows:

1.      All claims of the Plaintiff, Andrew Foster, individually, are hereby dismissed with

prejudice, with each party bearing its own fees and costs.

2.      All claims of any unnamed member of the alleged class are hereby dismissed without

prejudice.

Date: March 27, 2020

Respectfully Submitted,


SHAMIS & GENTILE, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, Florida 33132
Telephone: 305-479-2299

Counsel for Plaintiff and the Class
     Case: 1:20-cv-00961 Document #: 16 Filed: 03/27/20 Page 2 of 2 PageID #:45

                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 27, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 705
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                      By:     /S/Andrew J. Shamis____
                                              ANDREW J. SHAMIS, ESQ
                                              Florida Bar # 101754

                                             Attorneys for Plaintiff Andrew Foster and all others
                                             similarly situated.
